UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1300


NANCY CARLIN, individually and on behalf of all others similarly situated,

                    Plaintiff - Appellant,

             v.

NAVIENT SOLUTIONS, LLC, f/k/a Navient Solutions, Inc., f/k/a Sallie Mae,
Incorporated,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:19-cv-00491-LMB-TCB)


Submitted: November 23, 2021                                Decided: November 29, 2021


Before NIEMEYER, FLOYD, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin J. Miller, THE HIGGINS FIRM, PLLC, Nashville, Tennessee; William L.
Downing, CONSUMER LEGAL SOLUTIONS, PC, Suffolk, Virginia, for Appellant.
Michael A. Hass, McLean, Virginia, Lisa M. Simonetti, GREENBERG TRAURIG LLP,
Los Angeles, California, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nancy Carlin appeals from the district court’s order granting summary judgment in

favor of Navient Solutions, LLC, in her action alleging that Navient violated the Telephone

Consumer Protection Act, 47 U.S.C. § 227(b)(1)(A).          We have reviewed the record

included on appeal as well as the parties’ briefs and we find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Carlin v. Navient Sols.,

LLC, No. 1:19-cv-00491-LMB-TCB (E.D. Va. Feb. 11, 2020). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2